DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 10 November 2021.  Claim 5 is amended.  No additional claims are canceled.  Claims 12-14 are added.  Claims 1, 3-7, and 9-14 are pending.

Response to Arguments
Applicant’s arguments, see remarks page 7, filed 10 November 2021, with respect to the 35 USC 112(b) rejection of claims 5-6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments, see remarks pages 8-10, filed 10 November 2021, with respect to the 35 USC 103 rejection of claims 1, 3-7, and 9-10 under Liu-McCann have been fully considered, but they are not persuasive.  

Applicant argues the entire language of claim 1 with a description of the invention against descriptions of the cited references.  With respect to the Liu reference (pages 8-9), although applicant states that Liu does not teach applicant’s configuration (page 9, lines 1-3), applicant’s arguments are not specific to which limitations that are not taught by Liu, so examiner does not know what the actual argument is. With respect to the 
Although there are embodiments in which McCann disclosed using a non-DPP method in the AP, examiner respectfully points out that McCann also disclosed that the AP also operates in accordance with DPP: McCann disclosed a configurator device (i.e. “second other communication device”) configures an enrollee (i.e. “communication device”) as a configurator device, which would then configure another device (i.e. “first other communication device”) as an enrollee to connect to a wireless network (see McCann 0017).  The configurator device provides a common managed object (CMO) to the device that is to be provisioned (see McCann 0024). The CMO specifies a DPP provisioning technique and includes DPP specific parameters (see McCann 0044), i.e. Connector is specified in the Device Provisioning Protocol.  The device being provisioned would then use the information in the CMO to access an access point (see McCann 0040).  Provisioning of a device is performed according to the provisioning technique in the CMO (see McCann 0036).
As such, examiner maintains the use of Liu and McCann in the rejections below.

Claim Objections
Claims 13-14 are objected to because of the following informalities:  Claim 13 recites “…defined in the Device Provisioning to the…” in lines 3-4.  It appears that .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Publication 2016/0150412) in view of McCann et al. (U.S. Patent Publication 2017/0295448).

Regarding claim 1, Liu disclosed a communication device configured to provide a communication parameter for wirelessly connecting to an access point to a first other communication device that is different from the access point (see Liu 0071, Fig. 1B: configurator device, i.e. “a communication device”, operates as intermediary in order to assist device 116 (e.g. wireless speaker - 0036), i.e. “a first other communication device” establish a connection with device 118 (e.g. access point – 0036), i.e. “access point” | Liu 0079: credential is provided after authentication, the provided credential is stored), the communication device being also different from the access point (see Liu 0071: third device operates as a configurator between access point and another device), the communication device comprising:
an acquiring unit configured to acquire, from a second other communication device which is also different from the access point, Connector that is a communication parameter (see Liu 0092: service endpoint, i.e. access point”, specifies group members, i.e. “a second other communication device”, that have permission to share the group key, i.e. connector, with new members, i.e. “a first other communication device”.  However, based on Liu 0071 in which a configurator is used as an intermediary when pairwise authenticating between two devices and Liu 0093 in which the new member pairwise authenticates with the authorized group member and, the credential would be shared with the configurator to be passed on to the new device) defined in Device Provisioning Protocol (see Liu-McCann combination below) and to be used for establishing a wireless connection with the access point (see Liu 0071, Fig. 1B: configurator device, i.e. “a communication device”, operates as intermediary in order to assist device 116 (e.g. wireless speaker - 0036), i.e. “a first other communication device” establish a connection with device 118 (e.g. access point – 0036), i.e. “access point”) by executing a first procedure compliant with the Device Provisioning Protocol (see Liu 0071: using DPP), wherein the Connector is acquired from the second other communication device in order to provide the Connector to the first other communication device (see Liu 0092: authorized group member, i.e. “a second other communication device”, shares the group key, i.e. connector, to be sent to new members, i.e. “a first other communication device”) by executing a second procedure compliant with the Device Provisioning Protocol (see Liu 0071: using DPP); and
a providing unit configured to provide the acquired Connector to the first other communication device (see Liu 0092: authorized group member, i.e. “a second other communication device”, shares the group key, i.e. connector, to be sent to new members, i.e. “a first other communication device”. Based on Liu 0071 in which a configurator is used as an intermediary when pairwise authenticating between two devices and Liu 0093 in which the new member pairwise authenticates with the authorized group member and, the credential would be shared with the configurator to be passed on to the new device) by executing the second procedure compliant with the Device Provisioning Protocol (see Liu 0071: using DPP) so as to enable the first other communication device to establish the wireless connection with the access point that is different from the communication device and different from the second other communication device (see Liu 0071, Fig. 1B: configurator device, i.e. “a communication device”, operates as intermediary in order to assist device 116 (e.g. wireless speaker - 0036), i.e. “a first other communication device” establish a connection with device 118 (e.g. access point – 0036), i.e. “access point”).
Liu did not explicitly disclose that the Connector is “specified in the Device Provisioning Protocol”.
While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a connector would be specified in DPP when DPP is being used, however in a related art, McCann disclosed a configurator device (i.e. “second other communication device”) configures an enrollee (i.e. “communication device”) as a configurator device, which would then configure another device (i.e. “first other communication device”) as an enrollee to connect to a wireless network (see McCann 0017).  The configurator device provides a common managed object (CMO) to the device that is to be provisioned (see McCann 0024). The CMO specifies a DPP provisioning technique and includes DPP specific parameters (see McCann 0044), i.e. Connector is specified in the Device Provisioning Protocol.  The device being provisioned would then use the information in the CMO to access an access point (see McCann 0040).  Provisioning of a device is performed according to the provisioning technique in the CMO (see McCann 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu and McCann to further describe using DPP when providing the Connector and the establishing the wireless connection with the access point.  Including McCann’s teachings would increase system security (see McCann 0015) and system flexibility by reducing the need to use certain servers, e.g. AAA server (see McCann 0014).

Regarding claim 9-10, the claims contain the limitations, substantially as claimed, as described in claim 1 above and are rejected under Liu-McCann according to the rationale provided above.
Regarding claim 3, Liu-McCann disclosed the communication device according to claim 1, wherein the acquiring unit is configured to acquire the Connector after an instruction to provide a communication parameter for establishing a wireless connection with the access point to the first other communication device (see McCann 0017: enrollee initiates, i.e. requests, provisioning info from configurator device | McCann 0035: configurator device provides common managed object (CMO) to the device that is to be provisioned | McCann 0059: CMO indicates DPP parameters for device).
The motivation to combine Liu and McCann is the same as that provided in claim 1 above.

Regarding claim 4, Liu-McCann disclosed the communication device according to claim 1, further comprising an image capturing unit configured to capture an image (see Liu 0072: using camera to capture a QR code to be used when establishing pair-wise authentication), wherein the providing unit is configured to provide the Connector to the first other communication device in a case where the first other communication device is successfully authenticated (see Liu 0079: credential is provided after authentication, the provided credential is stored | Liu 0080: persisting a newly provided credential for the service (Liu 0080) or for the device (Liu 0081)) based on authentication information acquired from the image captured by the image capturing unit (see Liu 0072: using camera to capture a QR code to be used when establishing pair-wise authentication | Liu 0071: establishing pairwise authentication between configurator device and device 116, i.e. “first other communication device”).

Regarding claim 7, Liu-McCann disclosed the communication device according to claim 1, wherein the determination unit is configured to make the determination based on a communication with Action frame Beacon, or Probe Response defined in an IEEE802.11 series (see Liu 0046: using IEEE0802.1X standards | McCann 0183: action frame).  The motivation to combine Liu and McCann is the same as that provided in claim 1 above.

Regarding claim 11, Liu-McCann disclosed the communication device according to claim 1, further comprising:
a determination unit configured to determine whether the access point supports a Wi-Fi Device Provisioning Protocol (see Liu 0070: a service endpoint selects between use of POA and DPP | Liu 0125: specifying the security requirements of the local device, i.e. “access point” and determining if a new device, i.e. “a first other communication device” is compatible with the security requirements of the local device, i.e. “access point” | Liu 0071: either or both of devices 116 and 118 (e.g. wireless speaker, access point - 0036) specify the use of DPP);
wherein the acquiring unit acquires the Connector (see Liu 0092: service endpoint specifies group members that have permission to share the group key, i.e. connector, with new members) by executing the procedure compliant with the Device Provisioning Protocol (see Liu 0071: using DPP) from the second other communication device to provide the Connector to the first other communication device (see Liu 0092: service endpoint specifies group members that have permission to share the group key, i.e. connector, with new members | Liu 0071: configurator operates as intermediary between devices being pairwise authenticated | Liu 0093: new member, i.e. “a first other communication device” pairwise authenticates with an authorized group member, i.e. “a second other communication device”) in a case where the determining unit determines that the access point supports the Device Provisioning Protocol (see Liu 0125: specifying the security requirements of the local device, i.e. “access point” (specify DPP – Liu 0071) and determining if a new device, i.e. “a first other communication device” is compatible with the security requirements of the local device, i.e. “access point”. Information for joining the group is only able to be shared when the new device has compatible security requirements with the group’s founder. In other words, when the group founder, i.e. access point, specifies DPP, then credentials can only be shared by an authorized group member with a new member when the new member and the group founder, i.e. access point, both support DPP).

Regarding claim 5, Liu-McCann disclosed the communication device according to claim 11, further comprising a storage unit configured to store information acquired through Wi-Fi Protected Setup, AirStation One-Touch Secure System, or user input (see Liu 0059: using WPS to authenticate devices and provide credentials | Liu 0079: persisting credentials | Liu 0092: sharing stored credentials), wherein the providing unit is configured to provide the stored information to the first other communication device in a case where the determination unit does not determine that the access point supports the Device Provisioning Protocol (see Liu 0070: a service endpoint selects between use of POA and DPP | Liu 0125: specifying the security requirements of the local device, i.e. “access point” (specify POA instead of DPP – Liu 0070) and determining if a new device, i.e. “a first other communication device” is compatible with the security requirements of the local device, i.e. “access point”. Information for joining the group is only able to be shared when the new device has compatible security requirements with the group’s founder. In other words, when the group founder, i.e. access point, specifies POA instead of DPP, then credentials can only be shared by an authorized group member with a new member when the new member and the group founder, i.e. access point, both support POA).
	
Regarding claim 6, Liu-McCann disclosed the communication device according to claim 5, wherein the stored information is Pre-Shared Key (PSK) or Passphrase used for establishing wireless connection based on Wi-Fi Protected Access® or IEEE802.11 (see Liu 0059: WPS PSK).

Regarding claim 12, Liu-McCann disclosed the communication device according to claim 1, wherein the providing unit provides a response signal defined in the Device Provisioning Protocol including the acquired Connector to the first other communication device, in a case where a request signal defined in the Device Provisioning Protocol is received from the first other communication device (see McCann 0017: DPP responder device | McCann 0037: the communication device and the configurator device exchange a DPP Authentication Response message in response to the DPP Authentication Request | 0046: enrollee response to Configuration Request message by sending a Configuration Response message). The motivation to combine Liu and McCann is the same as that provided in claim 1 above.
Regarding claim 13, Liu-McCann disclosed the communication device according to claim 12, wherein the providing unit provides the response signal including the acquired Connector and an Authentication and Key Management Type (AKM) defined in the Device Provisioning to the first other communication device (see McCann 0015: DPP uses a pair of public and private keys | McCann 0147: AKM scheme | McCann 0152: setting and transmitting AKM determined by the DPP).  The motivation to combine Liu and McCann is the same as that provided in claim 1 above.

Regarding claim 14, Liu-McCann disclosed the communication device according to claim 13, wherein at least one of a value indicating the Device Provisioning Protocol or a value indicating a legacy is settable for the AKM (see McCann 0152: setting AKM value determined by the DPP). The motivation to combine Liu and McCann is the same as that provided in claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        24 March 2022





/Patrice L Winder/           Primary Examiner, Art Unit 2452